     Case 2:13-cr-01075 Document 105 Filed on 05/18/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 2:13−cr−01075

Jorge Juan Torres Lopez




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Nelva Gonzales Ramos
PLACE:
United States District Court
1133 N. Shoreline Blvd.
Corpus Christi, TX
DATE: 5/21/2021
TIME: 09:00 AM

TYPE OF PROCEEDING: Sentencing


Date: May 18, 2021
                                                         Nathan Ochsner, Clerk
